I concur in the decision of the majority in granting the new trial to the individual defendant. I am, however, not yet persuaded that the dismissal of the corporate defendant from the action is correct.
Although apparently alone in this view, it seems clear to me that the manifest intent of the legislature in passing § 5, Laws of 1933, p. 617, as amended by § 4, Laws of 1933, Ex. Ses., p. 144, was to require the carriers designated in the act to procure insurance having the incidents of ordinary liability policies and to give a direct action to injured parties, in line with the policy of the legislature to simplify procedure, against both the offender and the insurer without a second suit against the insurer. That is authorized by our practice act, Rem. Rev. Stat., § 296 [P.C. § 8380], and upheld in Devoto v. United AutoTransportation Co., 128 Wn. 604, 223 P. 1050; Hayes v.Staples, 129 Wn. 436, *Page 263 225 P. 417; McCormick v. Index Stages, Inc., 137 Wn. 507,242 P. 1090, which should govern here.
Upon that question, I dissent.